Case 2:20-cv-00407-RAJ-DEM Document 1 Filed 08/04/20 Page 1 of 10 PageID# 33



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION

Insights International Holdings, LLC,
                                    )
                                    )
            Plaintiff,              )
                                    )
v.                                  )                        Case No.:
                                    )
Radius Product Development, Inc.,   )                        DEMAND FOR JURY TRIAL
                                    )
            Defendant.              )
____________________________________)

Serve:
Radius Product Development, Inc.
c/o CT Corporation System, Registered Agent
155 Federal Street, Suite 700
Boston, MA 02110

                                         COMPLAINT

       COMES NOW Plaintiff, Insights International Holdings, LLC, a Virginia limited liability

company doing business as “NanTrak Industries” (“NanTrak”), by counsel, for its Complaint

against Defendant, Radius Product Development, Inc., a Massachusetts corporation (“Radius”),

and states as follows:

                                           The Parties

       1.      NanTrak is a Virginia limited liability company with its principal office located at

601 N. Mechanic St., Suite 414 Franklin, Virginia 23851.

       2.      Radius is a Massachusetts corporation with its principal office located at 200 Union

Street, Clinton, Massachusetts 01510.

                                        Nature of the Case

       3.      This dispute arises out of a Master Services Agreement for a developer, Radius, to

design and develop a pre-production prototype of NanTrak’s patented technology under a firm



                                           Page 1 of 10
Case 2:20-cv-00407-RAJ-DEM Document 1 Filed 08/04/20 Page 2 of 10 PageID# 34



fixed-fee arrangement. Radius breached the Master Services Agreement when it refused to

continue providing services unless NanTrak paid at least several hundred thousand dollars over

the fixed-fee after Radius discovered that a fundamental aspect of its design—the coin cell

battery—would not work with the technology and would require Radius to back-track to the first

phase of its development. Radius has refused to complete the services under the Master Services

Agreement and has failed to return all of NanTrak’s confidential information and work product to

NanTrak.

                                   Subject Matter Jurisdiction

       4.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because there is

complete diversity and the amount in controversy, excluding interest and costs, exceeds $75,000.

                                       Personal Jurisdiction

       5.      Personal jurisdiction over Radius exists in Virginia because, among other reasons,

Radius transacts business in this Commonwealth, has contracted to supply services for NanTrak

in Virginia, and the Defendant consented in Section 9.4 of the mutually executed Agreement

(defined below) to the jurisdiction of the federal courts located in the City of Norfolk,

Commonwealth of Virginia.

                                               Venue

       6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events giving rise to this cause of action arose in this judicial district and the parties

consented to the exclusive venue of the federal courts located in the City of Norfolk,

Commonwealth of Virginia in Section 9.4 of the Agreement (defined below).




                                            Page 2 of 10
Case 2:20-cv-00407-RAJ-DEM Document 1 Filed 08/04/20 Page 3 of 10 PageID# 35



                                       Statement of Facts

       7.      NanTrak is an innovation firm that developed patented technology that solves a

common problem in the hunting industry.

       8.      Radius is an innovation and development firm.

       9.      On or about September 26, 2017, the parties entered into a Consulting Services

Agreement (“Agreement”) for Radius to provide technology and software production services for

NanTrak’s “RakBak” technology pursuant to the terms of the Agreement.

       10.     A true and correct copy of the Agreement is attached as Exhibit A.

       11.     The Agreement provided for Radius to perform and deliver its services and work

product “in multiples phases of completion as described in the applicable Statement of Work (each

a “Phase” collective, the “Phases”).” See Ex. A, Sec. 1.2(a).

       12.     The Agreement also provided for a “fixed, agreed upon cost of performance of each

Phase” to be paid by NanTrak to Radius. See Ex. A, Sec. 4.3.

       13.     Radius broke the services down into four Phases: Phase 3A (Discover Phase), Phase

3B (Design Phase), Phase 3C (Develop Phase), and Phase 3D (Deliver Phase). Each Phase

included various “Deliverables” (as defined in Ex. A, Sec. 1.2(b)) that Radius was to complete

during that Phase.

       14.     Radius initially estimated that all four phases would be completed in 34-37 weeks.

       15.     Radius took 11 weeks to complete Phase 3A, instead of the proposed 4 weeks.

       16.     NanTrak paid Radius, timely and in full, a total of $146,000 for completion of Phase

3A.

       17.     During Phase 3A, and pursuant to Phase 3A Deliverables, Radius determined to

utilize a coin cell battery in the design of the RakBak technology.




                                           Page 3 of 10
Case 2:20-cv-00407-RAJ-DEM Document 1 Filed 08/04/20 Page 4 of 10 PageID# 36



        18.       Prior to Phase 3A, NanTrak warned Radius that NanTrak’s prior developer also

attempted to use a coin cell battery in the design and it would not work. Nevertheless, Radius

proceeded with the coin cell battery.

        19.       Radius took 15 weeks to complete Phase 3B, instead of the proposed 7 weeks.

        20.       NanTrak paid Radius, timely and in full, a total of $394,200 for completion of Phase

3B.

Radius Discovers the Defective Design and Halts Work During Phase 3C

        21.       The objective of Phase 3C was to build and test prototype units of the design on

both a test lab and in the field.

        22.       Radius started Phase 3C on or about June 18, 2018 and Radius estimated it would

be completed in 13 weeks.

        23.       The fixed-fee price for Phase 3C was $567,000.

        24.       Throughout the term of the Agreement, Radius continued to assure NanTrak that

the design would work and that the prototype would meet NanTrak’s requirements and

specifications.

        25.       On or about October 19, 2018, Radius notified NanTrak that it stopped work on

Phase 3C after 20 weeks due to exceeding their firm fixed price budget. At that time, Radius also

notified NanTrak, for the first time, that Radius’ coin cell battery design did not work with the

prototype.

        26.       As of October 19, 2018, NanTrak had paid and delivered to Radius $226,800 for

partial completion of Phase 3C, due to Radius only submitting 3 of the 15 Deliverables for Phase

3C.




                                             Page 4 of 10
Case 2:20-cv-00407-RAJ-DEM Document 1 Filed 08/04/20 Page 5 of 10 PageID# 37



       27.     After discussions between the two parties, Radius agreed to re-start work and

conduct a two-week assessment of the functionality of the prototype and what additional efforts

would be required to complete Phase 3C and deliver a minimum viable product.

       28.     On or about November 5, 2018, Radius started work on the two-week assessment

of the minimum viable product options.

       29.     On November 27, 2018, Radius’ Director of Engineering, Bob Lang, confirmed via

email to NanTrak that “the assessment is that the coin cell batteries will not work.”

       30.     On December 4, 2018, Radius presented its minimum viable options to NanTrak

after completing its two-week assessment. Again, Radius confirmed that that the coin cell batteries

will not work in the RakBak technology.

       31.     The defective design with the coin cell battery constituted a non-conforming

Deliverable under Schedule 3.1 of the Agreement.

       32.     As a result of Radius’ defective design with the coin cell battery, the RakBak

technology would not work unless Radius went back to Phase 3A to re-determine the design

requirements and redesign the same.

       33.     On or about December 4, 2018, Radius informed NanTrak that it would not

continue work under the Agreement unless NanTrak paid an additional $362,000 above the firm

fixed price for Radius to complete Phase 3C.

       34.     On January 14, 2019, NanTrak delivered a Notice of Default letter to Radius and

demanded Radius’ performance of the Agreement. The Notice of Default Letter is attached as

Exhibit B.

       35.     Following the Notice of Default, Radius continued to conduct some testing in a

very limited capacity.




                                           Page 5 of 10
Case 2:20-cv-00407-RAJ-DEM Document 1 Filed 08/04/20 Page 6 of 10 PageID# 38



       36.     Around May 2019, Radius ceased all work on NanTrak’s RakBak technology and

stopped performing under the Agreement.

NanTrak Terminates the Agreement

       37.     On April 28, 2020, NanTrak, by counsel, terminated the Agreement, effective

immediately, by delivering a Notice of Termination of Consulting Services Agreement letter to

Radius (“Termination Letter”). The Termination Letter is attached as Exhibit C.

       38.     The Termination Letter demanded Radius reimburse all Compensation (as defined

in the Agreement), and return all confidential information, materials of work product, and

deliverables, whether complete or in progress as of the termination date, by May 12, 2020.

       39.     To date, Radius has failed and refused to reimburse NanTrak for any Compensation

or return any of NanTrak’s confidential information, materials of work product, or deliverables.

                              COUNT I
      BREACH OF CONTRACT – FAILURE TO REIMBURSE COMPENSATION

       40.     NanTrak repeats and re-alleges the foregoing allegations as if fully set forth herein.

       41.     The Agreement constitutes a valid and binding contract on NanTrak and Radius.

       42.     Under the Agreement, Radius had an obligation to deliver certain Deliverables

associated with the RakBak technology in conformity with the Agreement and applicable

statements of work.

       43.     The Agreement establishes a firm fixed price for the Deliverables and a duty owed

by Radius to cure any defects at its sole cost.

       44.     Radius failed to deliver certain conforming Deliverables associated with the power

source for the RakBak technology.




                                            Page 6 of 10
Case 2:20-cv-00407-RAJ-DEM Document 1 Filed 08/04/20 Page 7 of 10 PageID# 39



        45.     In January 2019, Radius refused, and continues to refuse, to perform its duties under

Schedule 3.1 of the Agreement and correct the defects in the non-conforming Deliverables and

redeliver the same at Radius’ sole cost and expense.

        46.     On April 28, 2020, NanTrak terminated the Agreement pursuant to Schedule

3.1.3(a) of the Agreement.

        47.     Schedule 3.1.3 of the Agreement provides:

        Upon delivery of notice under either Section 3(a) or (b) of this Schedule 3.1 above
        by [NanTrak], [Radius] shall reimburse [NanTrak] all Compensation amounts paid
        by Client up to do the date of termination under Section 3(a) above or acceptance
        and direction to finalize the subsequent Deliverable under Section 3(b) above
        specifically relating only to the specific non-conforming Deliverable or non-
        curable breach hereunder.

        48.     During the term of the Agreement, NanTrak paid and delivered a total of

$620,800.00 in Compensation to Radius under the Agreement.

        49.     The defective design in the RakBak’s battery power source resulted in numerous

non-conforming Deliverables in Phase 3A and 3B.

        50.     Radius failed to deliver any Deliverables under Phase 3C except 3 Deliverables

related to status reports.

        51.     To date, Radius has failed and refused to reimburse NanTrak for any of the

Compensation paid by NanTrak.

        52.     As a direct and proximate result of Radius’ breach of Schedule 3.1.3 of the

Agreement, NanTrak has been damaged in the amount of $620,800.00 in actual damages, plus

interest, and its reasonable attorneys’ fees pursuant to Section 9.10 of the Agreement.

                                 COUNT II
              BREACH OF CONTRACT – FAILURE TO RETURN PROPERTY

        53.     NanTrak repeats and re-alleges the foregoing paragraphs as if fully set forth herein.




                                            Page 7 of 10
Case 2:20-cv-00407-RAJ-DEM Document 1 Filed 08/04/20 Page 8 of 10 PageID# 40



       54.     The Agreement constitutes a valid and binding contract on NanTrak and Radius.

       55.     Section 6.3 of the Agreement provides as follows:

                  Upon the termination for any or no reason of this Agreement: … (b)
                  [Radius] shall immediately discontinue use of and shall return to
                  [NanTrak] promptly all Confidential Information and materials of Work
                  Product of [NanTrak] and all copies, portions, and abstracts thereof, that
                  are in its possession or under its control; (c) [Radius] shall deliver to
                  [NanTrak] all Deliverables and Work Product, whether complete or in
                  progress, as of the termination date.

       56.     NanTrak terminated the Agreement on April 28, 2020.

       57.     In its Termination Letter, NanTrak demanded Radius return all of NanTrak’s

“confidential information, materials of work product, and deliverables, whether complete or in

progress as of the termination date” no later than May 12, 2020.

       58.     To date, Radius has failed and refused to return any of NanTrak’s confidential

information, materials of work product, or Deliverables.

       59.     Radius’ conduct constitutes a breach of Section 6.3 of the Agreement.

       60.     As a result of Radius’ breach of Section 6.3 of the Agreement, NanTrak has

suffered damages in that it’s been deprived of the use and enjoyment of its property, and the ability

to utilize the same in NanTrak’s further efforts to develop its RakBak technology.

                                          COUNT III
                                         CONVERSION

       61.     NanTrak repeats and re-alleges the foregoing paragraphs as if fully set forth herein.

       62.     During the term of the Agreement, Radius was in possession of certain Confidential

Information belonging to NanTrak, as well the Deliverables, including materials of Work Product.

       63.     At the time the Agreement was terminated, the Confidential Information and

Deliverables were owned exclusively by NanTrak.




                                           Page 8 of 10
Case 2:20-cv-00407-RAJ-DEM Document 1 Filed 08/04/20 Page 9 of 10 PageID# 41



       64.    Upon termination of the Agreement, Radius had no right to exercise control over

the Confidential Information and Deliverables.

       65.    Upon termination of the Agreement, Radius willfully, wantonly, and maliciously

exercised possession of the Confidential Information and Deliverables to the exclusion of

NanTrak.

       66.    As a result of Radius’ wrongful conduct, NanTrak has suffered damages in that it’s

been deprived of the use and enjoyment of its property, and the ability to utilize the same in

NanTrak’s further efforts to develop its RakBak technology.

                               Damages and Relief Requested

       WHEREFORE, NanTrak, by counsel, hereby moves and prays this Court enter judgment

against Radius as follows:

       1.     Actual damages in the amount of $620,800.00;

       2.     Preliminary and injunctive relief against Radius, compelling Radius to immediately

              discontinue use of, and return to NanTrak all Confidential Information and

              materials of Work Product and all copies, portions, and abstracts therefore, that are

              in Radius’ possession or under its control; and all Deliverables and Work

              Production, whether complete or in progress, as of the termination date of the

              Agreement;

       3.     Award NanTrak its reasonable attorneys’ fees and costs pursuant to Section 9.10 of

              the Agreement;

       4.     Such other and further relief as this Court may deem just and equitable.

                                  JURY TRIAL DEMAND




                                          Page 9 of 10
Case 2:20-cv-00407-RAJ-DEM Document 1 Filed 08/04/20 Page 10 of 10 PageID# 42



        Pursuant to Federal Rule of Civil Procedure 38 and Local Rule 38, the plaintiff demands a

trial by jury.

                                             Respectfully Submitted,

                                             INSIGHTS INTERNATIONAL
                                             HOLDINGS, LLC


                                             By:    /s/ Julia A. Rust
                                                    Of Counsel


Julia A. Rust, Esq. (VSB # 87270)
Samuel K. Walsh, Esq. (VSB # 92591)
PIERCE MCCOY, PLLC
101 West Main Street, Suite 101
Norfolk, Virginia 23510
Telephone: (757) 216-0226
Facsimile: (757) 257-0387
julia@piercemccoy.com
sam@piercemccoy.com
Counsel for Plaintiff




                                         Page 10 of 10
